                            3:20-cv-03233-SEM-TSH # 148-2       Page 1 of 43
                                                                                                  E-FILED
                                                                         Friday, 07 May, 2021 04:58:39 PM
  From:    Delta Air Lines DeltaAirLines@t.delta.com
                                                                             Clerk, U.S. District Court, ILCD
Subject:   Your Flight Receipt - CHUNG CHUI WAN 13JAN21
   Date:   13 January 2021 at 1:30 AM
     To:    cwan75@gmail.com




                                           Hello, Chung Chui Wan

                                                Confirmation #: GOO6AT
       Delta CareStandard




                You're all set. If your plans change, you can cancel or modify
        3:20-cv-03233-SEM-TSH # 148-2   Page 2 of 43


You're all set. If your plans change, you can cancel or modify
your itinerary via MyTrips on delta.com prior to departure without
any change fees.

WE'VE GOT YOU COVERED
As always, your safety is our top priority. That’s why you’ll
experience a new standard of care on your upcoming trip. Our
Delta CareStandard focuses on keeping surfaces clean, giving you
more space, and offering safer service and personal care at every
point in your journey.

Learn more about the steps we are taking to provide you with the
safest experience. We also recommend packing your own food
items, especially on longer flights, since many airport offerings
are limited during this time. Please be sure to review TSA
guidelines before bringing food through security checkpoints.


YOUR PRE-TRIP CHECKLIST FOR EASIER TRAVEL:

JOIN SKYMILES® - start earning miles that don't expire and
can take you to more than 1,000 destinations. In addition,
receive important information about your trip whenever you
fly. Join today for free >>

DOWNLOAD THE FLY DELTA APP – during this time, flight
schedules can change quickly, so we strongly encourage you to
download the Fly Delta app before you leave for the airport. With
real-time push notifications sent to your mobile device, you’ll
never miss an update, and you can easily check your flight status
under the "My Trips" tab. Download Now >>

VISIT OUR NEED HELP PAGE – get all your travel questions
answered with information on self-service tools, baggage,
SkyMiles, and more. >>

Have a great trip, and thank you for choosing Delta.



 Wed, 13JAN             DEPART                ARRIVE

 DELTA 1423             CHICAGO-OHARE         ATLANTA
        3:20-cv-03233-SEM-TSH # 148-2             Page 3 of 43

DELTA 1423                   CHICAGO-OHARE                ATLANTA
Main Cabin (K)               6:00am                       9:02am

DELTA 1880                   ATLANTA                      NASSAU, BAHAMAS
Main Cabin (K)               10:00am                      12:06pm



Thu, 11FEB                   DEPART                       ARRIVE

DELTA 1956                   NASSAU, BAHAMAS              ATLANTA
Main Cabin (V)               5:28pm                       7:45pm

DELTA 1374                   ATLANTA                      CHICAGO-OHARE
Main Cabin (V)               10:36pm                      11:31pm




                          MANAGE MY TRIP>


GOVERNMENT-ISSUED COVID-19 TRAVEL RESTRICTIONS

Several countries/states have issued travel mandates that may affect your trip.
We strongly encourage all customers to review the COVID-19 Travel Restrictions
before arriving at the airport. You may check your eligibility to change or cancel
your flight here.



MASKS REQUIRED FOR EVERYONE'S SAFETY

Per CDC recommendations, all employees and customers are required to wear
masks or face coverings throughout the travel journey. Customers requiring
medical-based exemptions for not wearing face coverings or masks should be
prepared to complete a clearance to fly process prior to departure at the airport.
Learn More >



RESTRICTED HAZARDOUS ITEMS

To ensure the safety of our customers and employees, Delta does not accept
smart bags. Smart bags with non-removable lithium-ion batteries will not be
permitted as carry-on or checked baggage on any Delta mainline or Delta
Connection flight. For more information, please visit our News Hub.

All damaged, defective or recalled lithium batteries, including lithium powered
self-balancing transportation devices are not permitted as carry-on or checked
baggage.

Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in
          3:20-cv-03233-SEM-TSH # 148-2            Page 4 of 43

 Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in
 carry-on baggage only. If your carry-on bag contains these items and is gate
 checked, they must be removed and carried in the cabin. Further information
 and specific guidelines regarding restricted items can be found here.


Passenger Info

Name: CHUNG CHUI WAN

 FLIGHT                                     SEAT

 DELTA 1423                                 21B

 DELTA 1880                                 16A

 DELTA 1956                                 16A

 DELTA 1374                                 16A


Visit delta.com or use the Fly Delta app to view, select or change your seat. If you
purchased a Delta Comfort+TM seat or a Trip Extra, please visit My Trips to access a
receipt of your purchase.




Flight Receipt
Ticket #: 0062438720623
Place of Issue:
Issue Date: 12JAN21
Expiration Date: 12JAN22


 METHOD OF PAYMENT

 VI************0778                                                  $817.65 USD



 CHARGES

 Air Transportation Charges

 Base Fare                                                            $645.00 USD

 Taxes, Fees and Charges
         3:20-cv-03233-SEM-TSH # 148-2          Page 5 of 43


 United States - September 11th                                     $11.20 USD
 Security Fee(Passenger Civil Aviation
 Security Service Fee) (AY)

 Bahamas - Value Added Tax (C9)                                      $6.80 USD

 Bahamas - Passenger Departure Tax                                  $29.00 USD
 (EA)

 Bahamas - Airport Facility Fee (GJ)                                $38.00 USD

 Bahamas - Security Fee (GK)                                         $9.00 USD

 Bahamas - Passenger Processing Fee                                 $10.00 USD
 (PO)

 United States - Transportation Tax                                 $38.20 USD
 (US)

 United States - Animal and Plant                                    $3.96 USD
 Health Inspection Service Fee (APHIS
 User Fee - Passengers (XA)

 United States - Passenger Facility                                 $13.50 USD
 Charge (XF)

 United States - Immigration and                                     $7.00 USD
 Naturalization Fee(Immigration User
 Fee) (XY)

 United States - Custom User Fee (YC)                                $5.99 USD

 TICKET AMOUNT                                                   $817.65 USD



NONREF/PENALTY APPLIES

This ticket is non-refundable unless the original ticket was issued at a fully
refundable fare. Some fares may not allow changes. If allowed, any change to your
itinerary may require payment of a change fee and increased fare. Failure to
appear for any flight without notice to Delta will result in cancellation of your
remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not
be refunded. Additional charges and/or credits may apply.

Fare Details: CHI DL X/ATL DL NAS410.00KNNA0NMZ DL X/ATL DL
CHI235.00VNNN0NMY NUC645.00END ROE1.00 XF ORD4.5ATL4.5ATL4.5
          3:20-cv-03233-SEM-TSH # 148-2            Page 6 of 43

CHI235.00VNNN0NMY NUC645.00END ROE1.00 XF ORD4.5ATL4.5ATL4.5


Checked Bag Allowance

The fees below are based on your original ticket purchase. If you qualify for free
or discounted checked baggage, this will be taken into account when you check
in.

 Wed 13 Jan 2021                                                             ORD-NAS


  CARRY ON                    FIRST                        SECOND

  FREE                        $30.00USD (50LBS/23KG)       $40.00USD (50LBS/23KG)


Visit delta.com for details on baggage embargoes that may apply to your itinerary.

 Thu 11 Feb 2021                                                             NAS-ORD


  CARRY ON                    FIRST                        SECOND

  FREE                        $30.00USD (50LBS/23KG)       $40.00USD (50LBS/23KG)


Visit delta.com for details on baggage embargoes that may apply to your itinerary.


Transportation of Hazardous Materials
Federal law forbids the carriage of hazardous materials aboard aircraft in your
luggage or on your person. A violation can result in civil penalties. Examples include:
Paints, aerosols, lighter fluid, fireworks, torch lighters, tear gases and compressed
gas cartridges.

There are special exceptions for small quantities (up to 70 ounces total). For further
information visit delta.com Restricted Items Section.




                            MANAGE MY TRIP>




BOOK A FLIGHT >



BOOK A VACATION PACKAGE >
               3:20-cv-03233-SEM-TSH # 148-2                   Page 7 of 43

 BOOK A VACATION PACKAGE >



 RESERVE A CAR + HOTEL >



 EARN AND USE MILES >




                           Facebook            Twitter              Instagram




                              STAY CONNECTED WITH US



              COMMENT OR COMPLAINT                         |      PRIVACY POLICY



     Fly green. Partner with us to protect the environment and support communities. Visit
delta.com/co2 to learn more about offsetting your carbon footprint.

Terms & Conditions

This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some
fares may not allow changes. If allowed, any change to your itinerary may require payment of a
change fee and increased fare. Failure to appear for any flight without notice to Delta will result in
cancellation of your remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded.
Additional charges and/or credits may apply.

              ®
†All SkyMiles program rules apply. To review the rules, see Membership Guide & Program Rules.
Taxes and fees for Award Travel are the responsibility of the passenger and must be paid at the time
the ticket is booked. Award Travel seats are limited and may not be available on all flights or in all
markets. Offers void where prohibited by law. Other restrictions may apply.

Checked Bag Allowance

          ®
*On Delta     operated flights, you may carry on one bag and a small personal item at no charge.

          ®
Delta One /First/Business Class weight allowance reverts to 50 lbs for all checked bags beyond
regular free allowance.
              3:20-cv-03233-SEM-TSH # 148-2                    Page 8 of 43



At the time of check in with Delta, SkyMiles Medallion members, SkyTeam Elite & Elite Plus and active
US Military personnel are eligible for fee waivers and other benefits. For more details, visit
delta.com/baggage. Basic Cardmembers with a Gold, Platinum, or Reserve Delta SkyMiles Credit Card
from American Express are eligible for the first bag fee waiver. More details on the program can be
found at delta.com/firstbagfree

A standard checked bag with Delta may be up to 50 lbs and 62 linear inches (per piece). Additional
fees apply for oversize, overweight, and/or additional pieces of checked baggage. Please review
Delta's baggage guidelines for details. Weight and size restrictions may vary when checking baggage
on carriers other than Delta. Contact with the operating carrier for detailed checked baggage
allowances. You must be checked in at the gate by the applicable check-in deadlines or your
reservation may be cancelled. Please review Delta's check-in requirement guidelines for details.
Check-in requirements vary by airline, so if your ticket includes travel on other airlines, please check
with the operating carrier on your ticket.

Do you have comments about our service? Please email us to share them.

ADVICE TO INTERNATIONAL PASSENGERS ON LIMITATIONS OF LIABILITY

Passengers embarking upon a journey involving an ultimate destination or a stop in a country other
than the country of departure are advised that the provisions of an international treaty (the Warsaw
Convention, the 1999 Montreal Convention, or other treaty), as well as a carrier’s own contract of
carriage or tariff provisions, may be applicable to their entire journey, including any portion entirely
within the countries of departure and destination. The applicable treaty governs and may limit the
liability of carriers to passengers for death or personal injury, destruction or loss of, or damage to,
baggage, and for delay of passengers and baggage.

Additional protection can usually be obtained by purchasing insurance from a private company. Such
insurance is not affected by any limitation of the carrier’s liability under an international treaty. For
further information please consult your airline or insurance company representative.

Conditions of Carriage

                                                       ®
Air transportation on Delta and the Delta Connection carriers is subject to Delta's conditions of
carriage. They include terms governing for example:

• Limits on our liability for personal injury or death of passengers, and for loss, damage of delay of
goods and baggage.
• Claim restrictions including time periods within which you must file a claim or bring action against
us.
• Our right to change terms of the contract.
• Check-in requirements and other rules established when we may refuse carriage.
• Our rights and limits of our liability for delay or failure to perform service including schedule
change, substitution of alternative air carriers or aircraft, and rerouting.
• Our policy on overbooking flights, and your rights if we deny you boarding due to an oversold flight.

These terms are incorporated by reference into our contract with you. You may view these conditions
of carriage on delta.com, or by requesting a copy from Delta.

You have received this email because you elected to receive your Electronic Ticket receipt sent to you
via email. If you would like to take advantage of other Delta email programs featuring special fares,
promotions, information and flight updates, please visit: delta.com/emailprograms or
delta.com/notifications

This document establishes the creation of your electronic EMD(S) in our computer systems. It does
not constitute a document of carriage. Where this document is issued for transportation or services
other than passenger air transportation, specific terms and conditions may apply. These terms and
             3:20-cv-03233-SEM-TSH # 148-2                    Page 9 of 43

other than passenger air transportation, specific terms and conditions may apply. These terms and
conditions may be provided separately or may be obtained from the issuing agent.

Effective December 15, 2019, the Canada Air Passenger Protection Regulations may provide
additional protections to passengers traveling to or from Canada:

If you are denied boarding, your flight is cancelled or delayed for at least two hours, or your baggage
is lost or damaged, you may be entitled to certain standards of treatment and compensation under
the Air Passenger Protection Regulations. For more information about your passenger rights please
contact your air carrier (www.delta.com/appr) or visit the Canadian Transportation Agency’s website.

Si l’embarquement vous est refusé, ou si votre vol est annulé ou retardé d’au moins deux heures ou
si vos bagages sont perdus ou endommagés, vous pourriez avoir droit au titre du Règlement sur la
protection des passagers aériens, à certains avantages au titre des normes de traitement applicables
et à une indemnité. Pour de plus amples renseignements sur vos droits, veuillez communiquer avec
votre transporteur aérien ( www.delta.com/appr) ou visiter le site Web de l’Office des transports du
Canada.

COPYRIGHT INFORMATION

This email message and its contents are copyrighted and are proprietary products of Delta Air Lines,
Inc. Any unauthorized use, reproduction, or transfer of this message or its contents, in any medium,
is strictly prohibited.

This is a post only email (EMD+). Please do not respond to this message.

PRIVACY POLICY

Your privacy is important to us. Please review our Privacy Policy.

© 2021 Delta Air Lines, Inc. All rights reserved.
Delta Blvd. P.O. Box 20706 • Atlanta, GA 30320-6001
                          3:20-cv-03233-SEM-TSH # 148-2       Page 10 of 43


  From: Delta Air Lines DeltaAirLines@t.delta.com
Subject: Your Flight Receipt - CHUNG CHUI WAN 22FEB21
   Date: 17 February 2021 at 10:39 AM
     To: cwan75@gmail.com




                                        Hello, Chung Chui Wan

                                              Confirmation #: GAJMOS




              You're all set. If your plans change, you can cancel or modify
              your itinerary via MyTrips on delta.com prior to departure without
              any change fees.

              WE'VE GOT YOU COVERED
              As always, your safety is our top priority. That’s why you’ll
              experience a new standard of care on your upcoming trip. Our
              Delta CareStandard focuses on keeping surfaces clean, giving you
              more space, and offering safer service and personal care at every
              point in your journey.

              Learn more about the steps we are taking to provide you with the
              safest experience. We also recommend packing your own food
              items, especially on longer flights, since many airport offerings
              are limited during this time. Please be sure to review TSA
              guidelines before bringing food through security checkpoints.


              YOUR PRE-TRIP CHECKLIST FOR EASIER TRAVEL:

              JOIN SKYMILES® - start earning miles that don't expire and
              can take you to more than 1,000 destinations. In addition,
              receive important information about your trip whenever you
        3:20-cv-03233-SEM-TSH # 148-2           Page 11 of 43


receive important information about your trip whenever you
fly. Join today for free >>

DOWNLOAD THE FLY DELTA APP – during this time, flight
schedules can change quickly, so we strongly encourage you to
download the Fly Delta app before you leave for the airport. With
real-time push notifications sent to your mobile device, you’ll
never miss an update, and you can easily check your flight status
under the "My Trips" tab. Download Now >>

VISIT OUR NEED HELP PAGE – get all your travel questions
answered with information on self-service tools, baggage,
SkyMiles, and more. >>

Have a great trip, and thank you for choosing Delta.



 Mon, 22FEB                  DEPART                      ARRIVE

 DELTA 5696*                 CHICAGO-MIDWAY              ATLANTA
 Basic Economy (E)           6:00am                      9:05am

 DELTA 1880                  ATLANTA                     NASSAU, BAHAMAS
 Basic Economy (E)           9:55am                      12:01pm



 Sun, 21MAR                  DEPART                      ARRIVE

 DELTA 1965                  NASSAU, BAHAMAS             ATLANTA
 Basic Economy (E)           1:10pm                      3:37pm

 DELTA 5606*                 ATLANTA                     CHICAGO-MIDWAY
 Basic Economy (E)           4:26pm                      5:26pm


 *Flight 5696 Operated by REPUBLIC AIRWAYS DBA DELTA CONNECTION

 *Flight 5606 Operated by REPUBLIC AIRWAYS DBA DELTA CONNECTION




                          MANAGE MY TRIP>


 GOVERNMENT-ISSUED COVID-19 TRAVEL RESTRICTIONS

 Several countries/states have issued travel mandates that may affect your trip.
         3:20-cv-03233-SEM-TSH # 148-2            Page 12 of 43


 Several countries/states have issued travel mandates that may affect your trip.
 We strongly encourage all customers to review the COVID-19 Travel Restrictions
 before arriving at the airport. You may check your eligibility to change or cancel
 your flight here.



 MASKS REQUIRED FOR EVERYONE'S SAFETY

 It's Delta’s policy and federal law that all employees and customers wear masks
 during boarding and deplaning, while in the airport and during public transit.
 Customers requiring exemptions for not wearing face masks due to a disability
 should be prepared to complete a clearance to fly process prior to departure at
 the airport. Learn More >



 RESTRICTED HAZARDOUS ITEMS

 To ensure the safety of our customers and employees, Delta does not accept
 smart bags. Smart bags with non-removable lithium-ion batteries will not be
 permitted as carry-on or checked baggage on any Delta mainline or Delta
 Connection flight. For more information, please visit our News Hub.

 All damaged, defective or recalled lithium batteries, including lithium powered
 self-balancing transportation devices are not permitted as carry-on or checked
 baggage.

 Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in
 carry-on baggage only. If your carry-on bag contains these items and is gate
 checked, they must be removed and carried in the cabin. Further information
 and specific guidelines regarding restricted items can be found here.


Passenger Info

Name: CHUNG CHUI WAN

 FLIGHT                                     SEAT

 DELTA 5696                                 Seat Assigned After Check-In

 DELTA 1880                                 Seat Assigned After Check-In

 DELTA 1965                                 Seat Assigned After Check-In

 DELTA 5606                                 Seat Assigned After Check-In


Visit delta.com or use the Fly Delta app to view, select or change your seat. If you
purchased a Delta Comfort+TM seat or a Trip Extra, please visit My Trips to access a
receipt of your purchase.
         3:20-cv-03233-SEM-TSH # 148-2   Page 13 of 43


receipt of your purchase.




Flight Receipt
Ticket #: 0062441405225
Place of Issue:
Issue Date: 17FEB21
Expiration Date: 17FEB22


 METHOD OF PAYMENT

 VI************0778                                      $672.65 USD



 CHARGES

 Air Transportation Charges

 Base Fare                                                $500.00 USD

 Taxes, Fees and Charges

 United States - September 11th                            $11.20 USD
 Security Fee(Passenger Civil Aviation
 Security Service Fee) (AY)

 Bahamas - Value Added Tax (C9)                             $6.80 USD

 Bahamas - Passenger Departure Tax                         $29.00 USD
 (EA)

 Bahamas - Airport Facility Fee (GJ)                       $38.00 USD

 Bahamas - Security Fee (GK)                                $9.00 USD

 Bahamas - Passenger Processing Fee                        $10.00 USD
 (PO)

 United States - Transportation Tax                        $38.20 USD
 (US)

 United States - Animal and Plant                           $3.96 USD
 Health Inspection Service Fee (APHIS
 User Fee - Passengers (XA)
         3:20-cv-03233-SEM-TSH # 148-2           Page 14 of 43




 United States - Passenger Facility                                   $13.50 USD
 Charge (XF)

 United States - Immigration and                                       $7.00 USD
 Naturalization Fee(Immigration User
 Fee) (XY)

 United States - Custom User Fee (YC)                                  $5.99 USD

 TICKET AMOUNT                                                     $672.65 USD



NONREF/NOCHGS/NOPRE RSVDSEAT

This ticket is non-refundable unless the original ticket was issued at a fully
refundable fare. Some fares may not allow changes. If allowed, any change to your
itinerary may require payment of a change fee and increased fare. Failure to
appear for any flight without notice to Delta will result in cancellation of your
remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not
be refunded. Additional charges and/or credits may apply.

Fare Details: CHI DL X/ATL DL NAS350.00LNNC0NBZ DL X/ATL DL
CHI150.00VNNL0SBZ NUC500.00END ROE1.00 XF MDW4.5ATL4.5ATL4.5


Checked Bag Allowance

The fees below are based on your original ticket purchase. If you qualify for free
or discounted checked baggage, this will be taken into account when you check
in.

Mon 22 Feb 2021                                                          MDW-NAS


 CARRY ON                    FIRST                       SECOND

 FREE                        $30.00USD (50LBS/23KG)      $40.00USD (50LBS/23KG)


Visit delta.com for details on baggage embargoes that may apply to your itinerary.

Sun 21 Mar 2021                                                          NAS-MDW


 CARRY ON                    FIRST                       SECOND

 FREE                        $30.00USD (50LBS/23KG)      $40.00USD (50LBS/23KG)
         3:20-cv-03233-SEM-TSH # 148-2             Page 15 of 43




Visit delta.com for details on baggage embargoes that may apply to your itinerary.


Transportation of Hazardous Materials
Federal law forbids the carriage of hazardous materials aboard aircraft in your
luggage or on your person. A violation can result in civil penalties. Examples include:
Paints, aerosols, lighter fluid, fireworks, torch lighters, tear gases and compressed
gas cartridges.

There are special exceptions for small quantities (up to 70 ounces total). For further
information visit delta.com Restricted Items Section.




                            MANAGE MY TRIP>




BOOK A FLIGHT >



BOOK A VACATION PACKAGE >



RESERVE A CAR + HOTEL >



EARN AND USE MILES >




                        STAY CONNECTED WITH US
              3:20-cv-03233-SEM-TSH # 148-2                    Page 16 of 43



              COMMENT OR COMPLAINT                         |      PRIVACY POLICY



     Fly green. Partner with us to protect the environment and support communities. Visit
delta.com/co2 to learn more about offsetting your carbon footprint.

Terms & Conditions

This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some
fares may not allow changes. If allowed, any change to your itinerary may require payment of a
change fee and increased fare. Failure to appear for any flight without notice to Delta will result in
cancellation of your remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded.
Additional charges and/or credits may apply.

              ®
†All SkyMiles program rules apply. To review the rules, see Membership Guide & Program Rules.
Taxes and fees for Award Travel are the responsibility of the passenger and must be paid at the time
the ticket is booked. Award Travel seats are limited and may not be available on all flights or in all
markets. Offers void where prohibited by law. Other restrictions may apply.

Checked Bag Allowance

          ®
*On Delta     operated flights, you may carry on one bag and a small personal item at no charge.

          ®
Delta One /First/Business Class weight allowance reverts to 50 lbs for all checked bags beyond
regular free allowance.

At the time of check in with Delta, SkyMiles Medallion members, SkyTeam Elite & Elite Plus and active
US Military personnel are eligible for fee waivers and other benefits. For more details, visit
delta.com/baggage. Basic Cardmembers with a Gold, Platinum, or Reserve Delta SkyMiles Credit Card
from American Express are eligible for the first bag fee waiver. More details on the program can be
found at delta.com/firstbagfree

A standard checked bag with Delta may be up to 50 lbs and 62 linear inches (per piece). Additional
fees apply for oversize, overweight, and/or additional pieces of checked baggage. Please review
Delta's baggage guidelines for details. Weight and size restrictions may vary when checking baggage
on carriers other than Delta. Contact with the operating carrier for detailed checked baggage
allowances. You must be checked in at the gate by the applicable check-in deadlines or your
reservation may be cancelled. Please review Delta's check-in requirement guidelines for details.
Check-in requirements vary by airline, so if your ticket includes travel on other airlines, please check
with the operating carrier on your ticket.

Do you have comments about our service? Please email us to share them.

ADVICE TO INTERNATIONAL PASSENGERS ON LIMITATIONS OF LIABILITY

Passengers embarking upon a journey involving an ultimate destination or a stop in a country other
than the country of departure are advised that the provisions of an international treaty (the Warsaw
Convention, the 1999 Montreal Convention, or other treaty), as well as a carrier’s own contract of
carriage or tariff provisions, may be applicable to their entire journey, including any portion entirely
within the countries of departure and destination. The applicable treaty governs and may limit the
liability of carriers to passengers for death or personal injury, destruction or loss of, or damage to,
baggage, and for delay of passengers and baggage.
             3:20-cv-03233-SEM-TSH # 148-2                    Page 17 of 43



Additional protection can usually be obtained by purchasing insurance from a private company. Such
insurance is not affected by any limitation of the carrier’s liability under an international treaty. For
further information please consult your airline or insurance company representative.

Conditions of Carriage

Air transportation on Delta and the Delta Connection® carriers is subject to Delta's conditions of
carriage. They include terms governing for example:

• Limits on our liability for personal injury or death of passengers, and for loss, damage of delay of
goods and baggage.
• Claim restrictions including time periods within which you must file a claim or bring action against
us.
• Our right to change terms of the contract.
• Check-in requirements and other rules established when we may refuse carriage.
• Our rights and limits of our liability for delay or failure to perform service including schedule
change, substitution of alternative air carriers or aircraft, and rerouting.
• Our policy on overbooking flights, and your rights if we deny you boarding due to an oversold flight.

These terms are incorporated by reference into our contract with you. You may view these conditions
of carriage on delta.com, or by requesting a copy from Delta.

You have received this email because you elected to receive your Electronic Ticket receipt sent to you
via email. If you would like to take advantage of other Delta email programs featuring special fares,
promotions, information and flight updates, please visit: delta.com/emailprograms or
delta.com/notifications

This document establishes the creation of your electronic EMD(S) in our computer systems. It does
not constitute a document of carriage. Where this document is issued for transportation or services
other than passenger air transportation, specific terms and conditions may apply. These terms and
conditions may be provided separately or may be obtained from the issuing agent.

Effective December 15, 2019, the Canada Air Passenger Protection Regulations may provide
additional protections to passengers traveling to or from Canada:

If you are denied boarding, your flight is cancelled or delayed for at least two hours, or your baggage
is lost or damaged, you may be entitled to certain standards of treatment and compensation under
the Air Passenger Protection Regulations. For more information about your passenger rights please
contact your air carrier (www.delta.com/appr) or visit the Canadian Transportation Agency’s website.

Si l’embarquement vous est refusé, ou si votre vol est annulé ou retardé d’au moins deux heures ou
si vos bagages sont perdus ou endommagés, vous pourriez avoir droit au titre du Règlement sur la
protection des passagers aériens, à certains avantages au titre des normes de traitement applicables
et à une indemnité. Pour de plus amples renseignements sur vos droits, veuillez communiquer avec
votre transporteur aérien ( www.delta.com/appr) ou visiter le site Web de l’Office des transports du
Canada.

COPYRIGHT INFORMATION

This email message and its contents are copyrighted and are proprietary products of Delta Air Lines,
Inc. Any unauthorized use, reproduction, or transfer of this message or its contents, in any medium,
is strictly prohibited.

This is a post only email (EMD+). Please do not respond to this message.

PRIVACY POLICY
             3:20-cv-03233-SEM-TSH # 148-2                   Page 18 of 43



Your privacy is important to us. Please review our Privacy Policy.

© 2021 Delta Air Lines, Inc. All rights reserved.
Delta Blvd. P.O. Box 20706 • Atlanta, GA 30320-6001
                              3:20-cv-03233-SEM-TSH # 148-2        Page 19 of 43


  From:    United Airlines, Inc. Receipts@united.com
Subject:   eTicket Itinerary and Receipt for Confirmation F25873
   Date:   4 May 2021 at 9:50 AM
     To:   CWAN75@gmail.com CWAN75@GMAIL.COM




                                                                                     Mon, May 03, 2021


 Thank you for choosing United.
 A receipt of your purchase is shown below. Please retain this email receipt for your records.

 Note: There are travel restrictions in place due to the coronavirus. Check our Important notices
 page for the latest updates

 Con!rmation Number:

 F25873
  Flight 1 of 1 UA359                                                              Class: United Economy (S)


  Tue, May 04, 2021                                                                        Tue, May 04, 2021


  08:45 AM                                                                           12:55 PM
  Chicago, IL, US (ORD)                                                                 Mexico City, MX (MEX)



  Traveler Details


  DEBOLT/TYLERJAMES

  eTicket number: 0162346901644                                               Seats: ORD-MEX -----
  Economy Plus Seating New Bundle (0169918080187)                                       ORD-MEX
  Standard Checked Bag (0169918080187)                                                  ORD-MEX
  WAN/CHUNGCHUI

  eTicket number: 0162346901643                                               Seats: ORD-MEX -----
  Economy Plus Seating New Bundle (0169918080186)                                       ORD-MEX
  Standard Checked Bag (0169918080186)                                                  ORD-MEX
  DEBOLT/ABBYTHEA

  eTicket number: 0162346901645                                               Seats: ORD-MEX -----
  Economy Plus Seating New Bundle (0169918080185)                                       ORD-MEX
  Standard Checked Bag (0169918080185)                                                  ORD-MEX

  Purchase Summary


  Method of payment:                                                                 Visa ending in 0778
  Date of purchase:                                                                   Tue, May 04, 2021


  Airfare:                                                                                    265.00   USD
  Equivalent Airfare:                                                                        2060.00   HKD
  U.S. Transportation Tax:                                                                    149.00   HKD
  Mexico Tourism Tax:                                                                         230.00   HKD
  September 11th Security Fee:                                                                 44.00   HKD
  U.S. Passenger Facility Charge:                                                              35.00   HKD
                              3:20-cv-03233-SEM-TSH # 148-2                          Page 20 of 43

  U.S. Passenger Facility Charge:                                                                                35.00 HKD


  Total Per Passenger:                                                                                         2518.00 HKD



  Total:                                                                                              7554.00 HKD

  Additional Purchase Summary


  Method of payment:                                                                                   Visa ending in 0778
  Date of purchase:                                                                                     Tue, May 04, 2021


  Economy Plus Seating New Bundle (Reference Number: 0169918080187):
  Standard Checked Bag (Reference Number: 0169918080187):



  Total:                                                                                                375.00 HKD


  Additional Purchase Summary


  Method of payment:                                                                                   Visa ending in 0778
  Date of purchase:                                                                                     Tue, May 04, 2021


  Economy Plus Seating New Bundle (Reference Number: 0169918080186):
  Standard Checked Bag (Reference Number: 0169918080186):



  Total:                                                                                                375.00 HKD


  Additional Purchase Summary


  Method of payment:                                                                                   Visa ending in 0778
  Date of purchase:                                                                                     Tue, May 04, 2021


  Economy Plus Seating New Bundle (Reference Number: 0169918080185):
  Standard Checked Bag (Reference Number: 0169918080185):



  Total:                                                                                                375.00 HKD


Carbon Footprint
Your estimated carbon footprint for this trip is 0.74583 tonnes of CO2.
You can reduce your environmental impact by participating in our CarbonChoice program which supports projects that reduce
greenhouse gases. Learn more.

Fare Rules
Additional charges may apply for changes in addition to any fare rules listed.
NONREF/0VALUAFTDPT
Cancel reservations before the scheduled departure time or TICKET HAS NO VALUE.

Baggage allowance and charges for this itinerary

  Origin and destination for checked        1st bag         2nd bag         1st bag weight and      2nd bag weight and
                               3:20-cv-03233-SEM-TSH # 148-2                               Page 21 of 43

  Origin and destination for checked          1st bag          2nd bag          1st bag weight and               2nd bag weight and
  baggage                                     charge           charge           dimensions                       dimensions

  Tue, May 04, 2021
  Chicago, IL, US (ORD - O'Hare)              35 USD           60 USD           50lbs(23kg) - 62in(157cm)        50lbs(23kg) - 62in(157cm)
  to Mexico City, MX (MEX)

Important Information about MileagePlus Earning
  Accruals vary based on the terms and conditions of the traveler’s frequent "yer program, the traveler’s frequent "yer status and the
itinerary selected. United MileagePlus® mileage accrual is subject to the rules of the MileagePlus program
  Once travel has started, accruals will no longer display. You can view your MileagePlus account for posted accrual
  You can earn up to 75,000 award miles per ticket. The 75,000 award miles cap may be applied to your posted "ight activity in an
order di#erent than shown
  Accrual is only displayed for MileagePlus members who choose to accrue to their MileagePlus account.
  Our Premier Program changes January 1, 2020. If your itinerary includes travel with a scheduled departure in 2020, you may see
our old Premier accrual metrics if
1) you booked prior to May 1, 2019 and are viewing an emailed receipt or 2) you booked prior to August 1, 2019 and are viewing a
receipt online. The terms and conditions of Premier quali!cation can be found at united.com/qualify.

Data Protection Notice
Your personal data will be processed in accordance with the applicable carrier's privacy policy and if your booking is made via a
reservation system provider ("GDS"), with its privacy policy. These are available at http://www.iatatravelcenter.com/privacy or from the
carrier or GDS directly. You should read this documentation, which applies to your booking and speci!es, for example, how your
personal data is collected, stored, used, disclosed and transferred

Hazardous materials
Federal law forbids the carriage of hazardous materials on board aircraft in your luggage or on your person. A violation can result in
!ve years' imprisonment and penalties of $250,000 or more (49 U.S.C. 5124). Hazardous materials include explosives, compressed
gases, "ammable liquids and solids, oxidizers, poisons, corrosives and radioactive materials. Common examples of hazardous
materials/dangerous goods include spare or loose lithium batteries, !reworks, strike-anywhere matches, aerosols, pesticides, bleach
and corrosive materials. Additional information can be found on:

        united.com restricted items page
        FAA website Pack Safe page
        TSA website Prohibited Items page


Refunds Within 24 Hours
When you book and ticket a reservation through united.com, the United mobile app, the United Customer Contact Center, at our
ticket counters or city ticket o$ces, or if you use MileagePlus® miles to book an award ticket, we will allow you to cancel the ticketed
reservation without penalty and receive a 100 percent refund of the ticket price to the original form of payment if you cancel the
reservation within 24 hours of purchase and if the reservation is made one week or more prior to scheduled "ight departure.

Disinsection Notice
Certain countries require that the passenger cabins of aircraft be treated with insecticides. For additional information and a list of
those countries, please visit the U.S. Department of Transportation's disinsection website.

IMPORTANT CONSUMER NOTICES
Tickets - Applies to standard fare tickets issued between March 3, 2020 and May 31, 2021 and Basic Economy fare tickets issued
between March 3, 2020 and April 30, 2021.
Changes/Cancellations: Customers with Basic Economy fare tickets issued between March 3, 2020 and April 30, 2021 or standard
fare tickets issued between March 3, 2020 and May 31, 2021 will be permitted to change without paying a change fee. If the new "ight
is priced higher, the customer may change for no change fee but must pay the fare di#erence. If the new "ight is priced lower, the
customer may change without paying a change fee, and may be given residual value in the form of a future "ight credit. Any changes
or cancellation must occur prior to ticketed travel date.
Fare Validity: This applies to all standard fare tickets issued through May 31, 2021 and Basic Economy fare tickets issued through
April 30, 2021, all destinations, all points-of-sale, all travel dates available for sale, provided ticket number starts with 016.
Miscellaneous: Fares, fees, rules and o#ers are subject to change without notice. Seats are capacity-controlled and may not be
available on all "ights or days. Some fares are non-refundable except during the !rst 24 hours after purchase. Other restrictions may
                               3:20-cv-03233-SEM-TSH # 148-2                              Page 22 of 43


available on all "ights or days. Some fares are non-refundable except during the !rst 24 hours after purchase. Other restrictions may
apply.


Notice of Baggage Liability Limitations - For domestic travel between points within the United States (except for domestic
portions of international journeys), United's liability for loss of, damage to, or delay in delivery of a customer's checked baggage is
limited to $3,500 per ticketed customer unless a higher value is declared in advance and additional charges are paid (not applicable to
wheelchairs or other assistive devices). For such travel, United assumes no liability for high value, fragile, perishable, or otherwise
excluded items; excess valuation may not be declared on certain types of valuable articles. Further information may be obtained from
the carrier. For international travel governed by the Warsaw Convention (including the domestic portions of the trip), maximum
liability is approximately 640 USD per bag for checked baggage, and 400 USD per passenger for unchecked baggage. For international
travel governed by the Montreal Convention (including the domestic portions of the trip), maximum liability is 1,288 SDRs per
passenger for baggage, whether checked or unchecked. For baggage lost, delayed, or damaged in connection with domestic travel,
United requires that customers provide preliminary notice within 24 hours after arrival of the "ight on which the baggage was or was
to be transported and submit a written claim within 45 days of the "ight. For baggage damaged or delayed in connection with most
international travel (including domestic portions of international journeys), the Montreal Convention and United require customers to
provide carriers written notice as follows: (a) for damaged baggage, within seven days from the date of receipt of the damaged
baggage; (b) for delayed baggage, within 21 days from the date the baggage should have been returned to the customer. Please refer
to Rule 28 of United's Contract of Carriage for important information relating to baggage and other limitations of liability.


Notice of Incorporated Terms - Transportation is subject to the terms and conditions of United's Contract of Carriage, which are
incorporated herein by reference. Incorporated terms may include, but are not limited to: 1. Limits on liability for personal injury or
death of the customer, and for loss, damage, or delay of goods and baggage, including high value, fragile, perishable, or otherwise
excluded items. 2. Claims restrictions, including time periods within which customers must !le a claim or bring an action against the
carrier. 3. Rights of the carrier to change terms of the contract. 4. Rules about recon!rmation of reservations, check-in times, and
refusal to carry. 5. Rights of the carrier and limits on liability for delay or failure to perform service, including schedule changes,
substitution of an alternate air carrier or aircraft, and rerouting. The full text of United's Contract of Carriage is available at united.com
or you may request a copy at any United ticket counter. Passengers have the right, upon request at any location where United's
tickets are sold within the United States, to receive free of charge by mail or other delivery service the full text of United's Contract of
Carriage.


Notice of Certain Terms - If you have purchased a restricted ticket, depending on the rules applicable to the fare paid, one or
more restrictions including, but not limited to, the following may apply to your travel: (1) the ticket may not be refundable but can be
exchanged for a fee for another restricted fare ticket meeting all the rules/restrictions of the original ticket (including the payment of
any di#erence in fares); (2) a fee may apply for changing/canceling reservations; or (3) select tickets may not be eligible for refunds or
changes even for a fee; (4) select tickets have no residual value and cannot be applied towards the purchase of future travel; or (5)
travel may be restricted to speci!c "ights and/ or times and a minimum and/or maximum stay may be required. United reserves the
right to refuse carriage to any person who has acquired a ticket in violation of any United tari#s, rules, or regulations, or in violation of
any applicable national, federal, state, or local law, order, regulation, or ordinance. Notwithstanding the foregoing, you are entitled to a
full refund if you cancel a ticket purchased at least a week prior to departure within 24 hours of purchase.


Notice of Boarding Times - For Domestic "ights, customers must be at the boarding gate at least 15 minutes prior to scheduled
departure. For International "ights, customers must be at the boarding gate at least 30 minutes prior to scheduled departure. The
time limits provided by United in this Notice are minimum time requirements. Customer and baggage processing times may di#er
from airport to airport. Please visit united.com for information regarding airport-speci!c boarding times. It is the customer's
responsibility to arrive at the airport with enough time to complete check-in, baggage, and security screening processes within these
minimum time limits. Please be sure to check "ight information monitors for the correct boarding gate and the departure time of your
"ight. Failure to be at the boarding gate by the required time could result in the loss of your seat without compensation, regardless of
whether you are already checked in or have a con!rmed seat and boarding pass.


ADVICE TO INTERNATIONAL PASSENGERS ON LIMITATIONS OF LIABILITY - Passengers embarking upon a journey involving
an ultimate destination or a stop in a country other than the country of departure are advised that the provisions of an international
treaty (the Warsaw Convention, the 1999 Montreal Convention, or other treaty), as well as a carrier's own contract of carriage or tari#
provisions, may be applicable to their entire journey, including any portion entirely within the countries of departure and destination.
The applicable treaty governs and may limit the liability of carriers to passengers for death or personal injury, destruction or loss of, or
damage to, baggage, and for delay of passengers and baggage
Additional protection can usually be obtained by purchasing insurance from a private company. Such insurance is not a#ected by any
                               3:20-cv-03233-SEM-TSH # 148-2                             Page 23 of 43


Additional protection can usually be obtained by purchasing insurance from a private company. Such insurance is not a#ected by any
limitation of the carrier's liability under an international treaty. For further information please consult your airline or insurance
company representative.


Notice - Overbooking of Flights - Airline "ights may be overbooked, and there is a slight chance that a seat will
not be available on a "ight for which a person has a con!rmed reservation. If the "ight is overbooked, no one will
be denied a seat until airline personnel !rst ask for volunteers willing to give up their reservation in exchange for
compensation of the airline's choosing. If there are not enough volunteers, the airline will deny boarding to other
persons in accordance with its particular boarding priority. With few exceptions, including failure to comply with
the carrier's check-in deadlines, which are available upon request from the air carrier, persons, denied boarding
involuntarily are entitled to compensation. The complete rules for the payment of compensation and each airline's
boarding priorities are available at all airport ticket counters and boarding locations. Some airlines do not apply
these consumer protections to travel from some foreign countries, although other consumer protections may be
available. Check with your airline or your travel agent.




Copyright © 2021 United Airlines, Inc. All Rights Reserved


E-mail Information
Please do not reply to this message using the "reply" address.
The information contained in this email is intended for the original recipient only.

View our Privacy Policy                   View our Legal Notices
                                  3:20-cv-03233-SEM-TSH # 148-2                              Page 24 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                            For International Self Service Unit




   ・Please present all necessary country specific travel documentation or data such as staying address, Itinerary/Receipt,
    and positive identification such as passport, when you are requested to do so at check‑in, or at Immigration/Customs.
   ・Please retain Itinerary/Receipt throughout your journey. Itinerary/Receipt may be required in case of itinerary change
    or refund.
   PASSENGER：
   NAME           DEBOLT/ABBYTHEA MISS
   TICKET：                                           RESERVATION：                                             DATE OF：
   NUMBER         2052416254240                      CODE         5UTG5A                                      ISSUE           04MAY21
   PLACE OF：                                                                                                  ISSUING OFFICE：
   ISSUE          USA ‑ ANA SKY WEB US R                                                                      CODE            05999162
   ・The name of Haneda Airport's international passenger terminal building has changed as of March 2020.
    Please be aware that the terminal for ANA‑operated international departures and arrivals at Haneda Airport varies
    by flight.
    Furthermore, the departure and arrival terminals for other flight reservations may also change.
    Please check the terminal on your departure date.

   ITINERARY
   CITY/AIRPORT              TERMINAL   FLIGHT NO.   DATE             DAY     TIME   CLASS       FARE BASIS     STATUS      BAGGAGE    INVALID BEFORE/AFTER
   DEPARTURE                                         DEPARTURE

[ 1 ] MEXICO CITY(MEX)       1          NH179        06MAY21          THU     0220 W(Y)          WLE0ISMW/CH    OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   TOKYO(NARITA)             1                       07MAY21          FRI     0645   ALL NIPPON AIRWAYS
   DEPARTURE                                         DEPARTURE

[ 2 ] TOKYO(NARITA)          1          NH1929       07MAY21          FRI     0950 W(Y)          WLE0ISMW/CH    OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   HONG KONG                 1                       07MAY21          FRI     1340   AIR JAPAN




                                               ALL NIPPON AIRWAYS CO.,LTD.

                                                               PAGE    1 /3                                              PRINTED      04MAY21
                                   3:20-cv-03233-SEM-TSH # 148-2                    Page 25 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                           For International Self Service Unit



PASSENGER：     DEBOLT/ABBYTHEA MISS
NAME
TICKET：        2052416254240                           RESERVATION： 5UTG5A                        DATE OF：        04MAY21
NUMBER                                                 CODE                                       ISSUE
PLACE OF：      USA ‑ ANA SKY WEB US R                                                             ISSUING OFFICE： 05999162
ISSUE                                                                                             CODE

FARE/TICKET INFORMATION
FARE：                                                        USD419.00              EQUIVALENT：
                                                                                    FARE PAID

TAXES/FEES/CHARGES/ ：                                        USD136.81              AIRLINE        ：              USD0.00
AIRLINE CHARGES TOTAL                                                               SERVICE CHARGE

TOTAL   (AIRLINE SERVICE CHARGE is not included.) ：
                                                             USD555.81              TOUR CODE：


FORM OF PAYMENT：            CCVIXXXXXXXXXXXX0778**/XX‑XX S 576446


ENDORSEMENTS/ ：             /C1‑2 REFUNDABLE/CXLFEE/CHGFEE
RESTRICTIONS


FARE CALCULATION：           MEX NH X/TYO NH HKG418.50NUC418.50END ROE1.000000




TAXES/FEES/CHARGES/: USD48.70YQ/ USD61.65XD/ USD16.76XO/ USD4.85OI/ USD4.85SW/
AIRLINE CHARGES
DETAILS



ORIGINAL：                                                          ISSUED IN    ：
ISSUE                                                              EXCHANGE FOR




                                                      ALL NIPPON AIRWAYS CO.,LTD.

                                                            PAGE   2 /3                                 PRINTED      04MAY21
                                     3:20-cv-03233-SEM-TSH # 148-2                            Page 26 of 43
                            ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                                 For International Self Service Unit



PASSENGER：        DEBOLT/ABBYTHEA MISS
NAME
TICKET：           2052416254240                           RESERVATION： 5UTG5A                                   DATE OF：        04MAY21
NUMBER                                                    CODE                                                  ISSUE
PLACE OF：         USA ‑ ANA SKY WEB US R                                                                        ISSUING OFFICE： 05999162
ISSUE                                                                                                           CODE
                                                                  TICKET NOTICE

・Carriage and other services provided by the carrier are subject to conditions of carriage, which are hereby incorporated by reference. These con‑
 ditions may be obtained from the issuing carrier. Please note that if you travel on ANA's domestic sector flights within Japan only, without any int‑
 ernational connecting flights, ANA's Conditions of Carriage for Passengers and Baggage for domestic flights will apply.
・Passengers on a journey involving an ultimate destination or a stop in a country other than the country of departure are advised that international
 treaties known as the Montreal Convention, or its predecessor, the Warsaw Convention, including its amendments(the Warsaw Convention System),
 may apply to the entire journey, including any portion thereof within a country. For such passengers, the applicable treaty, including special con‑
 tracts of carriage embodied in any applicable tariffs, governs and may limit the liability of the carrier. Check with your carrier for more information.
・The carriage of certain hazardous materials, like aerosols, fireworks, and flammable liquids, aboard the aircraft is forbidden. If you do not understand
 these restrictions, further information may be obtained from your airline.
・Further information may be obtained from the carrier. With this ticket you will receive a set of notices which forms part of the ticket and contains the
 "Conditions of Contract and Other Important Notices". Please make sure that you have received these notices, and if not, obtain copies prior
 to the commencement of your journey at the following
 URL:https://www.ana.co.jp/other/int/meta/0192.html?CONNECTION̲KIND=jp&LANG=e, or contact the issuing airline or travel agent.
・DATA PROTECTION NOTICE: Your personal data will be processed in accordance with the applicable carrier   s privacy policy and, where your booking is made
 via a reservation system provider ( GDS ), with its privacy policy. These are available at http://www.iatatravelcenter.com/privacy or from the carrier
 or GDS directly. You should read this documentation, which applies to your booking and specifies, for example, how your personal data is collected,
 stored, used, disclosed and transferred.
・This Itinerary/Receipt constitutes the "passenger ticket" for the purposes of Article 3 of the Montreal Convention and the Warsaw Convention, except
 where the carrier delivers to the passenger another document complying with the requirements of Article 3.
・Ticketing information contained in ANA's computer system shall prevail should any discrepancy occur between the Itinerary/Receipt held by the customer
 and the ticketing information in our computer system.




                                                         ALL NIPPON AIRWAYS CO.,LTD.

                                                                PAGE     3 /3                                              PRINTED         04MAY21
                                  3:20-cv-03233-SEM-TSH # 148-2                              Page 27 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                            For International Self Service Unit




   ・Please present all necessary country specific travel documentation or data such as staying address, Itinerary/Receipt,
    and positive identification such as passport, when you are requested to do so at check‑in, or at Immigration/Customs.
   ・Please retain Itinerary/Receipt throughout your journey. Itinerary/Receipt may be required in case of itinerary change
    or refund.
   PASSENGER：
   NAME           DEBOLT/TYLERJAMES MSTR
   TICKET：                                           RESERVATION：                                             DATE OF：
   NUMBER         2052416254239                      CODE         5UTG5A                                      ISSUE           04MAY21
   PLACE OF：                                                                                                  ISSUING OFFICE：
   ISSUE          USA ‑ ANA SKY WEB US R                                                                      CODE            05999162
   ・The name of Haneda Airport's international passenger terminal building has changed as of March 2020.
    Please be aware that the terminal for ANA‑operated international departures and arrivals at Haneda Airport varies
    by flight.
    Furthermore, the departure and arrival terminals for other flight reservations may also change.
    Please check the terminal on your departure date.

   ITINERARY
   CITY/AIRPORT              TERMINAL   FLIGHT NO.   DATE             DAY     TIME   CLASS       FARE BASIS     STATUS      BAGGAGE    INVALID BEFORE/AFTER
   DEPARTURE                                         DEPARTURE

[ 1 ] MEXICO CITY(MEX)       1          NH179        06MAY21          THU     0220 W(Y)          WLE0ISMW/CH    OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   TOKYO(NARITA)             1                       07MAY21          FRI     0645   ALL NIPPON AIRWAYS
   DEPARTURE                                         DEPARTURE

[ 2 ] TOKYO(NARITA)          1          NH1929       07MAY21          FRI     0950 W(Y)          WLE0ISMW/CH    OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   HONG KONG                 1                       07MAY21          FRI     1340   AIR JAPAN




                                               ALL NIPPON AIRWAYS CO.,LTD.

                                                               PAGE    1 /3                                              PRINTED      04MAY21
                                   3:20-cv-03233-SEM-TSH # 148-2                    Page 28 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                           For International Self Service Unit



PASSENGER：     DEBOLT/TYLERJAMES MSTR
NAME
TICKET：        2052416254239                           RESERVATION： 5UTG5A                        DATE OF：        04MAY21
NUMBER                                                 CODE                                       ISSUE
PLACE OF：      USA ‑ ANA SKY WEB US R                                                             ISSUING OFFICE： 05999162
ISSUE                                                                                             CODE

FARE/TICKET INFORMATION
FARE：                                                        USD419.00              EQUIVALENT：
                                                                                    FARE PAID

TAXES/FEES/CHARGES/ ：                                        USD136.81              AIRLINE        ：              USD0.00
AIRLINE CHARGES TOTAL                                                               SERVICE CHARGE

TOTAL   (AIRLINE SERVICE CHARGE is not included.) ：
                                                             USD555.81              TOUR CODE：


FORM OF PAYMENT：            CCVIXXXXXXXXXXXX0778**/XX‑XX S 576446


ENDORSEMENTS/ ：             /C1‑2 REFUNDABLE/CXLFEE/CHGFEE
RESTRICTIONS


FARE CALCULATION：           MEX NH X/TYO NH HKG418.50NUC418.50END ROE1.000000




TAXES/FEES/CHARGES/: USD48.70YQ/ USD61.65XD/ USD16.76XO/ USD4.85OI/ USD4.85SW/
AIRLINE CHARGES
DETAILS



ORIGINAL：                                                          ISSUED IN    ：
ISSUE                                                              EXCHANGE FOR




                                                      ALL NIPPON AIRWAYS CO.,LTD.

                                                            PAGE   2 /3                                 PRINTED      04MAY21
                                     3:20-cv-03233-SEM-TSH # 148-2                            Page 29 of 43
                            ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                                 For International Self Service Unit



PASSENGER：        DEBOLT/TYLERJAMES MSTR
NAME
TICKET：           2052416254239                           RESERVATION： 5UTG5A                                   DATE OF：        04MAY21
NUMBER                                                    CODE                                                  ISSUE
PLACE OF：         USA ‑ ANA SKY WEB US R                                                                        ISSUING OFFICE： 05999162
ISSUE                                                                                                           CODE
                                                                  TICKET NOTICE

・Carriage and other services provided by the carrier are subject to conditions of carriage, which are hereby incorporated by reference. These con‑
 ditions may be obtained from the issuing carrier. Please note that if you travel on ANA's domestic sector flights within Japan only, without any int‑
 ernational connecting flights, ANA's Conditions of Carriage for Passengers and Baggage for domestic flights will apply.
・Passengers on a journey involving an ultimate destination or a stop in a country other than the country of departure are advised that international
 treaties known as the Montreal Convention, or its predecessor, the Warsaw Convention, including its amendments(the Warsaw Convention System),
 may apply to the entire journey, including any portion thereof within a country. For such passengers, the applicable treaty, including special con‑
 tracts of carriage embodied in any applicable tariffs, governs and may limit the liability of the carrier. Check with your carrier for more information.
・The carriage of certain hazardous materials, like aerosols, fireworks, and flammable liquids, aboard the aircraft is forbidden. If you do not understand
 these restrictions, further information may be obtained from your airline.
・Further information may be obtained from the carrier. With this ticket you will receive a set of notices which forms part of the ticket and contains the
 "Conditions of Contract and Other Important Notices". Please make sure that you have received these notices, and if not, obtain copies prior
 to the commencement of your journey at the following
 URL:https://www.ana.co.jp/other/int/meta/0192.html?CONNECTION̲KIND=jp&LANG=e, or contact the issuing airline or travel agent.
・DATA PROTECTION NOTICE: Your personal data will be processed in accordance with the applicable carrier   s privacy policy and, where your booking is made
 via a reservation system provider ( GDS ), with its privacy policy. These are available at http://www.iatatravelcenter.com/privacy or from the carrier
 or GDS directly. You should read this documentation, which applies to your booking and specifies, for example, how your personal data is collected,
 stored, used, disclosed and transferred.
・This Itinerary/Receipt constitutes the "passenger ticket" for the purposes of Article 3 of the Montreal Convention and the Warsaw Convention, except
 where the carrier delivers to the passenger another document complying with the requirements of Article 3.
・Ticketing information contained in ANA's computer system shall prevail should any discrepancy occur between the Itinerary/Receipt held by the customer
 and the ticketing information in our computer system.




                                                         ALL NIPPON AIRWAYS CO.,LTD.

                                                                PAGE     3 /3                                              PRINTED         04MAY21
                                  3:20-cv-03233-SEM-TSH # 148-2                              Page 30 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                            For International Self Service Unit




   ・Please present all necessary country specific travel documentation or data such as staying address, Itinerary/Receipt,
    and positive identification such as passport, when you are requested to do so at check‑in, or at Immigration/Customs.
   ・Please retain Itinerary/Receipt throughout your journey. Itinerary/Receipt may be required in case of itinerary change
    or refund.
   PASSENGER：
   NAME           WAN/CHUNGCHUI MS
   TICKET：                                           RESERVATION：                                             DATE OF：
   NUMBER         2052416254238                      CODE         5UTG5A                                      ISSUE           04MAY21
   PLACE OF：                                                                                                  ISSUING OFFICE：
   ISSUE          USA ‑ ANA SKY WEB US R                                                                      CODE            05999162
   ・The name of Haneda Airport's international passenger terminal building has changed as of March 2020.
    Please be aware that the terminal for ANA‑operated international departures and arrivals at Haneda Airport varies
    by flight.
    Furthermore, the departure and arrival terminals for other flight reservations may also change.
    Please check the terminal on your departure date.

   ITINERARY
   CITY/AIRPORT              TERMINAL   FLIGHT NO.   DATE             DAY     TIME   CLASS       FARE BASIS     STATUS      BAGGAGE    INVALID BEFORE/AFTER
   DEPARTURE                                         DEPARTURE

[ 1 ] MEXICO CITY(MEX)       1          NH179        06MAY21          THU     0220 W(Y)          WLE0ISMW       OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   TOKYO(NARITA)             1                       07MAY21          FRI     0645   ALL NIPPON AIRWAYS
   DEPARTURE                                         DEPARTURE

[ 2 ] TOKYO(NARITA)          1          NH1929       07MAY21          FRI     0950 W(Y)          WLE0ISMW       OK          2PC
   ARRIVAL                              SEAT         ARRIVAL                         OPERATING CARRIER                                         REMARKS

   HONG KONG                 1                       07MAY21          FRI     1340   AIR JAPAN




                                               ALL NIPPON AIRWAYS CO.,LTD.

                                                               PAGE    1 /3                                              PRINTED      04MAY21
                                   3:20-cv-03233-SEM-TSH # 148-2                    Page 31 of 43
                         ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                           For International Self Service Unit



PASSENGER：     WAN/CHUNGCHUI MS
NAME
TICKET：        2052416254238                           RESERVATION： 5UTG5A                        DATE OF：        04MAY21
NUMBER                                                 CODE                                       ISSUE
PLACE OF：      USA ‑ ANA SKY WEB US R                                                             ISSUING OFFICE： 05999162
ISSUE                                                                                             CODE

FARE/TICKET INFORMATION
FARE：                                                        USD558.00              EQUIVALENT：
                                                                                    FARE PAID

TAXES/FEES/CHARGES/ ：                                        USD147.22              AIRLINE        ：              USD0.00
AIRLINE CHARGES TOTAL                                                               SERVICE CHARGE

TOTAL   (AIRLINE SERVICE CHARGE is not included.) ：
                                                             USD705.22              TOUR CODE：


FORM OF PAYMENT：            CCVIXXXXXXXXXXXX0778**/XX‑XX S 576446


ENDORSEMENTS/ ：             /C1‑2 REFUNDABLE/CXLFEE/CHGFEE
RESTRICTIONS


FARE CALCULATION：           MEX NH X/TYO NH HKG558.00NUC558.00END ROE1.000000




TAXES/FEES/CHARGES/: USD48.70YQ/ USD61.65XD/ USD22.32XO/ USD4.85OI/ USD9.70SW/
AIRLINE CHARGES
DETAILS



ORIGINAL：                                                          ISSUED IN    ：
ISSUE                                                              EXCHANGE FOR




                                                      ALL NIPPON AIRWAYS CO.,LTD.

                                                            PAGE   2 /3                                 PRINTED      04MAY21
                                     3:20-cv-03233-SEM-TSH # 148-2                            Page 32 of 43
                            ELECTRONIC TICKET ITINERARY/RECEIPT
                                                                                                                                 For International Self Service Unit



PASSENGER：        WAN/CHUNGCHUI MS
NAME
TICKET：           2052416254238                           RESERVATION： 5UTG5A                                   DATE OF：        04MAY21
NUMBER                                                    CODE                                                  ISSUE
PLACE OF：         USA ‑ ANA SKY WEB US R                                                                        ISSUING OFFICE： 05999162
ISSUE                                                                                                           CODE
                                                                  TICKET NOTICE

・Carriage and other services provided by the carrier are subject to conditions of carriage, which are hereby incorporated by reference. These con‑
 ditions may be obtained from the issuing carrier. Please note that if you travel on ANA's domestic sector flights within Japan only, without any int‑
 ernational connecting flights, ANA's Conditions of Carriage for Passengers and Baggage for domestic flights will apply.
・Passengers on a journey involving an ultimate destination or a stop in a country other than the country of departure are advised that international
 treaties known as the Montreal Convention, or its predecessor, the Warsaw Convention, including its amendments(the Warsaw Convention System),
 may apply to the entire journey, including any portion thereof within a country. For such passengers, the applicable treaty, including special con‑
 tracts of carriage embodied in any applicable tariffs, governs and may limit the liability of the carrier. Check with your carrier for more information.
・The carriage of certain hazardous materials, like aerosols, fireworks, and flammable liquids, aboard the aircraft is forbidden. If you do not understand
 these restrictions, further information may be obtained from your airline.
・Further information may be obtained from the carrier. With this ticket you will receive a set of notices which forms part of the ticket and contains the
 "Conditions of Contract and Other Important Notices". Please make sure that you have received these notices, and if not, obtain copies prior
 to the commencement of your journey at the following
 URL:https://www.ana.co.jp/other/int/meta/0192.html?CONNECTION̲KIND=jp&LANG=e, or contact the issuing airline or travel agent.
・DATA PROTECTION NOTICE: Your personal data will be processed in accordance with the applicable carrier   s privacy policy and, where your booking is made
 via a reservation system provider ( GDS ), with its privacy policy. These are available at http://www.iatatravelcenter.com/privacy or from the carrier
 or GDS directly. You should read this documentation, which applies to your booking and specifies, for example, how your personal data is collected,
 stored, used, disclosed and transferred.
・This Itinerary/Receipt constitutes the "passenger ticket" for the purposes of Article 3 of the Montreal Convention and the Warsaw Convention, except
 where the carrier delivers to the passenger another document complying with the requirements of Article 3.
・Ticketing information contained in ANA's computer system shall prevail should any discrepancy occur between the Itinerary/Receipt held by the customer
 and the ticketing information in our computer system.




                                                         ALL NIPPON AIRWAYS CO.,LTD.

                                                                PAGE     3 /3                                              PRINTED         04MAY21
                              3:20-cv-03233-SEM-TSH # 148-2                     Page 33 of 43




Ticket details & travel information
Lufthansa booking code:                         O2V8VV
             Display/edit booking




Passenger information
WAN/CHUNG CHUI MRS
Ticket number: 2202457398927



  Receipt and Additional documents
  Do you require receipts for your tax returns or your travel expenses? You will be able to access all the
  receipts at the end of this message.

     Download your receipts now

  Option for download is valid up to 90 days after end of travel.




     Your itinerary
Sat. 31 October 2020: Hong Kong – Frankfurt
23:45 h       Hong Kong Chek Lap Kok (HKG)                                                 LH 797
              Terminal 1
                                                                                        operated by:
05:45 h +1    Frankfurt Frankfurt (FRA)                                                 Lufthansa
              Terminal 1



Status: confirmed                         Class: Business Class (P)




Sun. 01 November 2020: Frankfurt – Chicago

  Important Notice
  Due to stricter security checks for flights to the US it is advisable to be at the airport about 2 hours prior to departure.
  For further information please refer to the official website of TSA (Transport Security Administration, English only).


10:45 h       Frankfurt Frankfurt (FRA)                                                    LH 430
              Terminal 1
                                                                                        operated by:
13:10 h       Chicago OHare Intl Apt (ORD)                                              Lufthansa
              Terminal 5



Status: confirmed                         Class: Business Class (P)
                              3:20-cv-03233-SEM-TSH # 148-2                    Page 34 of 43




Tue. 17 November 2020: Chicago – Frankfurt

  Important Notice
  Due to stricter security checks for flights from the US it is advisable to be at the airport about 2 hours prior to
  departure.


18:25 h       Chicago OHare Intl Apt (ORD)                                                LH 9151
              Terminal 1
                                                                                        operated by:
09:35 h +1    Frankfurt Frankfurt (FRA)                                                 United Airlines
              Terminal 1



 Status: confirmed                        Class: Business Class (P)




Wed. 18 November 2020: Frankfurt – Hong Kong

  Important Notice
  Please observe the night flight ban at Frankfurt airport. For late evening flights, please proceed to your departure gate
  immediately in order to ensure an on-time departure.


22:15 h       Frankfurt Frankfurt (FRA)                                                   LH 796
              Terminal 1
                                                                                        operated by:
17:05 h +1    Hong Kong Chek Lap Kok (HKG)                                              Lufthansa
              Terminal 1



 Status: confirmed                        Class: Business Class (P)




Total Price of your Ticket
Passenger Type                       Price             Taxes and carrier         Passengers            Total Price of your Ticket
                                                       imposed fees
Adult                                HKD 20070.00      HKD 4996.00               1                                HKD 25066.00



Total Price for all Passengers                                                                                HKD 25066.00




Lufthansa Online Services
                               3:20-cv-03233-SEM-TSH # 148-2                    Page 35 of 43




You can view and amend your booking at any time online at lufthansa.com. You don't need to register to do this; just
log in with your booking code and surname.

Under Flight Status you can find out about details of your flight from as early as 5 days before departure and activate
automatic notifications for updated departure information. This applies to all flights that are operated by Lufthansa,
Lufthansa Regional, Austrian Airlines, SWISS or Eurowings.

        Show booking                  Rebook flight                  Cancel flight                      Help




Entry conditions US
General entry conditions USA
The USA has tightened its entry regulations. Effective immediately, we must transmit to the US authorities before
your departure, the details of your country of residence and your first US address during your stay there: otherwise,
entry will not be possible. For this reason, please add the relevant data online (APIS). This regulation does not apply
to passengers with a permanent US residence permit.

Regulation for travelling without visa
Don’t forget to register online via ESTA, the Internet-based travel authorization system. It’s best to register right now
at https://esta.cbp.dhs.gov. For further information, please go to www.cbp.gov/esta
Travellers who have visited Iraq, Iran, Libya, Somalia, the Syrian Arab Republic, Sudan or Yemen since March 1st,
2011, as well as passengers with dual citizenship who are also citizens of the aforementioned states, require a US
Visa. All existing ESTA-approvals will be revoked for this group of travellers.

Current entry regulations




Baggage regulations
The following baggage rules apply per passenger:

Economy Light

                       Weight / Pieces                 Dimension (width+height+depth)                 Fee
1st checked bag        up to 50lbs                     up to 62”                                     EUR 90.00 / USD 105.00*
2nd checked bag        up to 50lbs                     up to 62”                                     EUR 250.00 / USD 287.00*
Carry-on baggage       max. 1 piece up to 18lbs        up to 22+16+9”                                 free of charge




in Economy Class

                       Weight / Pieces                 Dimension (width+height+depth)                 Fee
1st checked bag        up to 50lbs                     up to 62”                                      free of charge
2nd checked bag        up to 50lbs                     up to 62”                                     EUR 90.00 / USD 100.00*
Carry-on baggage       max. 1 piece up to 18lbs        up to 22+16+9”                                 free of charge




in Premium Economy Class

                       Weight / Pieces                 Dimension (width+height+depth)                 Fee
1st checked bag        up to 50lbs                     up to 62”                                      free of charge
2nd checked bag        up to 50lbs                     up to 62”                                      free of charge
                             3:20-cv-03233-SEM-TSH # 148-2                   Page 36 of 43




in Premium Economy Class

                      Weight / Pieces                Dimension (width+height+depth)               Fee
Carry-on baggage      max. 1 piece up to 18lbs       up to 22+16+9”                               free of charge




in Business Class
                      Weight / Pieces                Dimension (width+height+depth)               Fee
1st checked bag       up to 70lbs                    up to 62”                                    free of charge
2nd checked bag       up to 70lbs                    up to 62”                                    free of charge
Carry-on baggage      max. 2 piece up to 18lbs       up to 22+16+9”                               free of charge




in First Class
                      Weight / Pieces                Dimension (width+height+depth)               Fee
1st checked bag       up to 70lbs                    up to 62”                                    free of charge
2nd checked bag       up to 70lbs                    up to 62”                                    free of charge
3rd checked bag       up to 70lbs                    up to 62”                                    free of charge
Carry-on baggage      max. 2 piece up to 18lbs       up to 22+16+9”                               free of charge



For this journey, the baggage rules of Lufthansa apply.

Should your journey include flights of other airlines, the baggage rules may vary. In this case, please consult the respective
carrier for your applicable baggage policy. Your passenger receipt will also disclose the applicable free checked baggage
allowance.

Please be advised that due to security reasons items which are classified as dangerous goods are prohibited on board.

Extended free baggage allowances apply on Lufthansa and selected partner airlines operated flights to/from Brazil, Canada,
Japan, East, West and Central Africa as well as for status customers and are granted upon validation at check-in.

In case your checked baggage exceeds the free baggage allowance or standard dimensions, excess baggage charges will
apply. Please also acknowledge the regulations for sport and special baggage.

Additionally, you may carry on free of charge one piece of cabin baggage in Economy Class, two in Business and First
Class. The size is limited to each 8kg (18lbs) and 55*40*23cm (22*16*9") (width*height*depth). Please take note of these
further details.

You will find detailed baggage information on our baggage overview pages.




Flight information
 Emergency contact: before you set off on your journey, please leave us details of the person you wish us to contact in
 the event of an emergency.

 Simplified onboard service: In order to minimize contact between people, our current in-flight service has been adapted and
 simplified. Please find more information on lufthansa.com.

 Please take note of the current free baggage allowance included in your ticket price and the applicable hand baggage
 regulations prior to your departure. If you are planning to take excess or special baggage with you, different conditions
 may apply.
                                      3:20-cv-03233-SEM-TSH # 148-2                                 Page 37 of 43



  Please check the applicable health and entry requirements.
  Because of decree of individual national authorities, passport controls within the Schengen area may occur. Lufthansa
  recommends its passengers to have a valid identity document (passport or identity card) whilst traveling.

  An electronic ticket has been issued for you. Your boarding pass will be available at lufthansa.com from 23 hours prior to
  departure. For identification please have your booking reference and your Miles & More Credit Card or the credit card which
  has been used at the time of booking ready.
  In case you should travel with an airline other than Lufthansa please check here or contact the respective carrier for the
  applicable check-in conditions.




Flight services
Note on obligatory facemasks
For Lufthansa, the safety of passengers and employees has the highest priority. Therefore, you will find here the latest
information on the compulsory use of masks.
On lufthansa.com, you will find more information about traveling in times of Corona, the current flight program or the flexible
rebooking options.
Are you earning miles yet for your flights with Miles & More?
Don't waste another mile - instead, register online now to start earning miles with Miles & More.
Offset CO2 emissions
Invest in innovative, sustainable aviation fuel and reforestation. Offset your flight with Compensaid at lufthansa.com.
Baggage services via the Lufthansa app
With the Lufthansa app you know where your baggage is at all times. Once your bags have been checked in at the counter
or self-service kiosk you can call up a digital baggage receipt via the app. Clicking on the link in the receipt displays the
loading status of your baggage.
A helpful function: at several airports you will receive a push notification on your phone after landing, telling when you can
reclaim your luggage and which carousel it will be on. More information at lufthansa.com.
Lufthansa on your mobile
The Lufthansa app offers you easy access to all the major Lufthansa services: check in and mobile boarding passes, check
flight status, book flights, reserve seats and much more. Push messages provide useful information about your upcoming
flight. The Lufthansa app is available for iOS and Android for smartphones and tablets. Further information can be found on
lufthansa.com.
Free eJournals for your journey with Lufthansa
As a Lufthansa passenger, many newspapers and magazines of different kinds and in various languages are available to
you as free eJournals. Simply enter your booking code or ticket number and last name on lufthansa.com/eJournals and
download your favourite titles to your mobile device before departure. Your choice of eJournals can be downloaded from
three days before departure until the last day of your journey.
Easy flight data transmission
Together with your booking details you are provided with iCalendar files which can be easily transferred into your electronic
calendar.




Receipts and other documents
If you require receipts for your tax returns or your travel expenses, you can create these by clicking on the relevant
document number.

Passenger                                             Document type                                           Document

WAN / CHUNG CHUI MRS                                  Ticket                                                    2202457398927 *



* You have access to the passenger receipt by clicking the ticket number up to 90 days after end of travel.
                                      3:20-cv-03233-SEM-TSH # 148-2                                Page 38 of 43




Thank you for your booking and have a pleasant journey.
Best regards,
Your Lufthansa team

Lufthansa German Airlines is not liable for any changes of the transmitted data undertaken by you or a third party. No liability can be accepted for the accuracy
of the information included in this document.
Please note that all flight times are local times.
created: 15 October 2020




Corporate Headquarters:                               Registration:                                               Your Lufthansa team
Deutsche Lufthansa                                    Amtsgericht Köln HRB 2168                                   Imprint
Aktiengesellschaft, Köln
                                                      Executive Board:
Chairman of the Supervisory Board:                    Carsten Spohr (Vorsitzender / Chairman),
Dr. Karl-Ludwig Kley                                  Christina Foerster,
                                                      Harry Hohmeister,
                                                      Dr. Detlef Kayser,
                                                      Dr. Michael Niggemann
                                         3:20-cv-03233-SEM-TSH # 148-2                                            Page 39 of 43


  From:      onlinebooking-NO-REPLY@cathaypacific.com
Subject:     Your eTicket is ready: use booking ref 6QKYEJ for your flight (CHI to SFO)
   Date:     14 January 2021 at 5:24 AM
     To:     CWAN75@gmail.com CWAN75@GMAIL.COM




        Electronic Ticket Receipt
    _
        Booking Reference: 6QKYEJ                                                                                      Office
                                                                                                                       CATHAY PACIFIC AIRWAYS LTD
                                                                                                                       INTERNET BOOKING
                                                                                                                       HONG KONG

          Passenger                                                       Ticket number
          Wan Chung Chui Miss                                             160 2381088990
        _

        Itinerary
        From                    To                    Flight      Class   Date     Departure   Arrival   Resa    NVB      NVA                Baggage   Seat


        CHICAGO O HARE          SAN FRANCISCO         AA2920        L      23Mar    17:30      20:08        Ok   23Mar    23Mar                 2PC
        INTERNATIONAL           SAN FRANCISCO
                                INTL
        Terminal 3              Terminal 1                                                     Fare Basis                         LRZZWUAR
        Operated by                                      AMERICAN AIRLINES
        Frequent flyer number                            1600156475

    _
        SAN FRANCISCO           HONG KONG             CX0873        L      23Mar    23:55      06:10        Ok   23Mar    23Mar                 2PC     60G
        SAN FRANCISCO           INTERNATIONAL
        INTL
        Terminal I              Terminal 1                                                     Fare Basis                         LRZZWUAR
        Operated by                                      CATHAY PACIFIC
        Frequent flyer number                            1600156475                            Arrival Day+2

    _



    Baggage Policy

    ORDHKG
    1st Checked Bag:                                           Free of Charge               UPTO50LB 23KG AND62LI 158LCM OR ASSISTIVE DEVICES OR
                                                                                            STROLLER OR PUSHCHAIR OR INFANT CAR SEAT
    2nd Checked Bag:                                           Free of Charge               UPTO50LB 23KG AND62LI 158LCMOR ASSISTIVE DEVICESOR
                                                                                            STROLLER OR PUSHCHAIROR INFANT CAR SEAT
    CARRY-ON BAG:
    ORDSFO: MAX 2PC                  Free of Charge                  CARRY ON UP TO 40 LI 101 LCM AND/OR CARRY ON UP TO 45 LI 115 LCM
    SFOHKG: MAX 1PC                  Free of Charge                  ASSISTIVE DEVICES AND/OR CARRY7KG 15LB UPTO45LI 115LCM
    BAGGAGE PROHIBITED:
    ORDSFO: OVER100LB 45KG BAGGAGE
    ORDSFO: PET IN CABIN
    SFOHKG: OVER100LB 45KG BAGGAGE
    SFOHKG: PET IN CABIN
    LB = Weight In Pounds, KG = Weight In Kilos, LI = Linear Inches, LCM = Linear Centimeters, MAX = Maximum Allowed, PC = Number of Pieces

    Baggage allowance and charges are provided for information only. Additional discounts may apply depending on advance purchase or Flyer-specific
    factors (e.g. Frequent flyer status, military, Credit card used for purchase, early purchase over the internet, etc.) Most carriers' e-tickets have
    expiration dates and conditions of use. Check the carrier's fare rules for more information.
                                3:20-cv-03233-SEM-TSH # 148-2                                           Page 40 of 43


    Form of payment                                : CC VI XXXXXXXXXXXX0778 ExpXXXX M871556 : 1270
    Form of payment                                : CCVI Paid
    Fare                                           : HKD 14460
    Taxes                                          : HKD     PD 88 AY            HKD     PD 160 G3           HKD      PD 338 XT
                                                     HKD     PD 120 HK           HKD     PD 50 I5            HKD      PD 31 XA
                                                     HKD     PD 35 XF            HKD     PD 55 XY            HKD      PD 47 YC
    Total Amount                                   : HKD 1270A
    Issuing Airline and date                       : CATHAY PACIFIC 14Jan21                                                          IATA     : 13393855
    Restriction(s)/Endorsements                    : Waivecxc012 - Nonendorseable Fare Restrictions Apply -Bg Cx
    Fare Calculation                               : HKG CX X/LAX AA CHI932.46AA X/SFO CX HKG932.46NUC1864.92END ROE7.753648PD XF
                                                     SFO4.5
_
_


_
The carriage of certain hazardous materials, like aerosols, fireworks, and flammable liquids, aboard the aircraft is forbidden. If you do not
understand these restrictions, further information may be obtained from your airline.
_
Data Protection Notice: Your personal data will be processed in accordance with the applicable carrier's privacy policy and, if your booking
is made via a reservation system provider ( GDS ), with its privacy policy. These are available at http://www.iatatravelcenter.com/privacy or
from the carrier or GDS directly. You should read this documentation, which applies to your booking and specifies, for example, how your
personal data is collected, stored, used, disclosed and transferred.(applicable for interline carriage)


_
Fee and registration codes
Italian Fiscal codes: P.I. 00862211000 C. F. 07277450156
IBL Business Registration Card Number: C06002052
OO - Passenger Security Service Charge
YR/YQ - Fuel Surcharge/Insurance Surcharge/Fees levied by airlines
OB - Booking & Ticketing service fee levied by airlines
XT - The sum of government-imposed taxes and carrier surcharges
Carbon emissions
To calculate your share of carbon emissions created by your flight, please go to www.cathaypacific.com/flygreener
E-ticket Reminders
  1. It is the responsibility of passengers to ensure that their travel documents are valid and that they hold all necessary visas and medical certificates
for entry into their destination. We reserve the right to refuse carriage if passengers fail to comply with such requirements. We will not be liable for any
loss or expenses incurred by the passenger as a result of the passenger being refused entry into their destination.
 2. Tickets must be used in sequence. If you fail to fly on a booked flight and you do not notify us, all onward and connecting bookings will be
cancelled. In some countries, a no-show charge may also be collected. Please cancel your reservations if you do not intend to fly.
For tickets purchased in Italy: in case of non-use, for any reason, of the outgoing flight (or of a segment of the outgoing flight, or a segment of the
return flight), the request to maintain the successive segments of the ticket may be only accepted if prior communication has been made to Cathay
Pacific, contacting the Contact Centre at the following number: 800791720 (from abroad, +390299953954) or via email:
customerservice_italy@cathaypacific.com which will be followed by a confirmation of receipt, within the time specified below :
• within 24 hours after the departure of the unused flight;
• if the departure of the next segment is within 24 hours of the unused flight, the communication to the Contact Center must be received at least 2
hours before the departure of the aforementioned next segment of the flight.
The Contact Center will issue a new electronic ticket with the modified itinerary, and the passenger will be able to check-in online (if available) or at the
airport. If the passenger does not make the aforementioned communication, or makes it after the above terms as indicated, subject to the seat
availability on the next segment and subsequent flights, Cathay Pacific reserves the right to request payment of an amount equal to the difference
between the price paid for the original ticket and the highest fare in the same class / travel compartment, applicable to the modified itinerary at the time
the ticket is reissued, except in the case where the fare rules of the original ticket are more favourable for the passenger which will then be applied.
 3. The time shown on the flight coupon or itinerary receipt is the departure time of the aircraft. Passengers should allow sufficient time to complete all
the formalities and it is recommended that passengers arrive at the airport one and a half hours before departure time, at the latest. Cathay Pacific
check-in counters normally close 40 minutes prior to the scheduled departure time, however, closing time may vary slightly at some airports.
Passengers arriving after this time may not be accepted for travel and no responsibility will be accepted in such cases. Please check with your local
Cathay Pacific Office,
www.cathaypacific.com/cx/en_HK/about-us/contact-us/worldwide-offices.html, as rules and check-in times vary by country and airport.
 4. To minimise any disruption to your travel plan, please note the boarding gate will be closed 10 minutes before departure time. Late passengers may
not be accepted for travel. Please arrive at the boarding gate at least 30 minutes before departure time to reserve sufficient time for boarding
formalities.
 5. Cathay Pacific and most major airlines may overbook services. While Cathay Pacific makes every effort to provide seats for confirmed reservations
made, we cannot guarantee seat availability. Cathay Pacific operates compensation schemes, in accordance with the applicable law and our
compensation policy, to passengers with confirmed reservations who are denied carriage because of overbooking.
 6. This ticket is valid for carriage for one year from date of issue, except as otherwise provided in this ticket, in carriers tariffs, conditions of carriage,
or related regulations.
Advice to international passengers on limitations of liability
Passengers embarking upon a journey involving an ultimate destination or a stop in a country other than the country of departure are advised that the
provisions of an international treaty (the Warsaw Convention, the 1999 Montreal Convention, or other treaty), as well as a carriers own contract of
carriage or tariff provisions, may be applicable to their entire journey, including any portion entirely within the countries of departure and destination.
The applicable treaty governs and may limit the liability of carriers to passengers for death or personal injury, destruction or loss of, or damage to,
baggage, and for delay of passengers and baggage.
Additional protection can usually be obtained by purchasing insurance from a private company. Such insurance is not affected by any limitation of the
carriers liability under an international treaty. For further information please consult your airline or insurance company representative.
Incorporated terms
Your travel is subject to Cathay Pacific’s General Conditions of Carriage
www.cathaypacific.com/content/dam/cx/legal-and-privacy/general-conditions-of-carriage-for-passengers-baggage-en.pdf and to its tariffs, including the
Transborder Tariff www.cathaypacific.com/content/dam/cx/legal-and-privacy/canada/transborder-tariff/CTA-transborder-tariff-web.pdf and International
Tariff www.cathaypacific.com/content/dam/cx/legal-and-privacy/canada/CTA-intl-tariff-web.pdf where applicable. All of these documents are hereby
incorporated by reference into this document which forms your contract of carriage with us.
Terms for non-air transfer services
We act as agent for third party service providers in the sale and promotion of tickets for non-air transfer services.
If you travel with any of our non-air transfer services partners, your contract for the non-air transfer service is governed by the relevant non-air transfer
service providers applicable terms and conditions of service as made available by us on their behalf and/or as set out on that non-air transfer service
providers website at the time the booking is made.
Baggage allowance and fees
Checked baggage allowance
                               3:20-cv-03233-SEM-TSH # 148-2                                           Page 41 of 43

Checked baggage allowance
All flights - except those flying to and from the Americas and New Zealand.
For tickets: (i) issued before 15 September 2016 or (ii) issued before 15 September 2016 and reissued (as defined by IATA) on/after 15 September
2016.
The free baggage allowance on scheduled international flights of Cathay Pacific Airways is as follows:
-First Class: 40 kg (88 lb)
-Business Class: 30 kg (66 lb)
-Premium Economy Class: 25kg (55lb)
-Economy Class: 20 kg (44 lb)
-Infants not entitled to a seat are allowed 10 kg (22 lb) plus one fully collapsible stroller/pushchair.
The additional checked baggage allowance for Marco Polo Club (MPO) members is as follows:
- Diamond members: 20 kg
- Gold members: 15 kg
- Silver members: 10 kg
For tickets issued or exchanged (as defined by IATA) on/after 15 September 2016
The free baggage allowance on scheduled international flights of Cathay Pacific Airways is as follows:
-First Class: Three pieces, total 50 kg (110 lb)
-Business Class: Two pieces, total 40 kg (88 lb)
-Premium Economy Class: Two pieces, total 35 kg (77 lb)
-Economy Class: Two pieces, total 30 kg (66 lb)
-Infants not entitled to a seat are allowed two pieces, total 10 kg (22 lb) plus one fully collapsible stroller/pushchair.
The additional checked baggage allowance for Marco Polo Club (MPO) members is as follows:
- Diamond members: 1 piece, 20 kg (44 lb)
- Gold members: 1 piece, 15 kg (33 lb)
- Silver members: 10 kg (22 lb)
The Americas - The following allowance apply to passengers whose itinerary involves a point in North, Central or South American countries:
-First/ Business Classes: Two pieces, 32 kg (70 lb) each
- Premium Economy Class: Two pieces, 25 kg (55 lb) each
- Economy Class: Two pieces, 23 kg (50 lb) each
The total dimensions of each piece must not exceed 158 cm (62 in) (i.e. length plus height plus width).
Infants not entitled to a seat are allowed:
- First/Business Class: One piece, 32 kg (70 lb)
- Premium Economy Class: One piece, 25kg (55lb)
- Economy Class: One piece, 23kg (50lb),
AND
- One fully collapsible stroller/pushchair.
The total dimensions of each piece must not exceed 115 cm (45 in) (i.e. length plus height plus width).
The additional checked baggage allowance for Marco Polo Club members is as follows:
- Diamond members: One piece
- Gold members: One piece
No single piece of baggage can weigh more than 32 kg (70 lb.)
Cabin baggage allowance
Passengers (except infants) have free cabin baggage allowances based on the class in which they are travelling or their Marco Polo Club (MPO)
membership status. If you are travelling in two classes on one journey, you will be entitled to the greater allowance for the whole journey.
All flights - except those flying to and from New Zealand.
- One bag with overall dimensions (including wheels, handles and side pockets) no larger than 56 x 36 x 23 cm (22 x 14 x 9 in). The total weight of the
bag, small item and all duty-free items should not exceed 7 kg (15 lb).
Personal Items
You may carry onboard the following items free:
- a small item (handbag, backpack, briefcase, laptop bag, or camera bag) of maximum dimension of 16 x 31 x 41 cm (6 x 12 x 16 in), which can fit
under seat in front, and
- an assistive device such as a cane, walker, crutch, wheelchair (if cabin stowage is available)
When you are travelling with a child or infant, you may carry the following item(s) onboard free:
- an approved car safety seat
www.cathaypacific.com/cx/en_HK/travel-information/help-for-passengers/travelling-with-children/safety-seats-and-devices/car-safety-seat.html
- a small bag of food and nappies (for use on the flight)
- an umbrella type collapsible stroller or any other types of foldable stroller within the standard cabin bag size and weight after folding (if cabin stowage
is available)
The additional cabin baggage allowance for First and Business Class passengers, AND Diamond, Gold and Silver MPO members is as follows:
- First Class Passengers AND Diamond MPO members: The combined weight of items including all duty-free items should not exceed 15 kg (33 lb)
- Business Class Passengers AND Gold and Silver MPO members travelling in Premium Economy or Economy: The combined weight of items
including all duty-free items should not exceed 10 kg (22 lb).
New Zealand - The following baggage allowances apply to passengers travelling on a ticket that meets all of the following criteria: (1) ticket issued
wholly within Hong Kong and New Zealand, (2) travel on CX and Air NZ only, and (3) using non-stop flight between Hong Kong and Auckland/
Christchurch.
Checked baggage allowance
- Business class, AND Diamond, Gold and Silver Marco Polo Club members in Premium Economy Class: Three pieces, 23 kg (50 lb) each
- Premium Economy Class, AND Diamond, Gold and Silver Marco Polo Club members in Economy Class: Two pieces, 23 kg (50 lb) each
- Economy Class: One piece, 23 kg (50 lb)
- Infant: Travelling at 10% of the applicable adult fare will be permitted one piece, 23 kg (50 lb), plus one checked or carry on fully collapsible
pushchair/stroller or infant’s carrying basket or infant’s car seat which may be carried in the passenger cabin subject to the availability of space.
The total dimensions of each piece must not exceed 158 cm (62 in) (i.e. length plus height plus width).
Cabin baggage allowance
- Business Class and Premium Economy Class, AND Diamond, Gold and Silver MPO members travelling in Economy Class: Two pieces, 7 kg (15 lb)
each
- Economy Class: One piece, 7 kg (15 lb)
The total dimensions of each piece must not exceed 118 cm (45 in) in size (sum of the three dimensions including wheels, handles and side pockets).
The above allowances are subject to the discretion of Cathay Pacific.
Excess baggage charge
Any baggage in excess of the above mentioned allowances will be charged. Excess baggage will be charged at rates depending on the routing
travelled. Please visit http://www.cathaypacific.com/cx/en_HK/travel-information/baggage/extra-baggage-charges.html for further details.
Flights operated or marketed by other airlines
If your itinerary includes flights operated or marketed by carriers other than Cathay Pacific, our free baggage allowance and charges may not apply.
Please visit www.cathaypacific.com/cx/en_HK/travel-information/baggage/check-in-baggage/most-significant-carrier-msc-for-multi-carrier-journey.html
or the relevant partner airline’s website, for further details.
Dangerous goods
Some articles or substances which are capable of posing a significant risk to health, safety, property or the environment when transported by air are
classified as dangerous goods and their carriage by air is prohibited. It is the responsibility of passengers to ensure that they do not carry such goods
either on their person or in their baggage, otherwise they may commit a criminal offence. For more information about prohibited items, please visit
http://www.cathaypacific.com/cx/en_HK/travel-information/baggage/controlled-and-banned-items/banned-items.html
Lithium ion batteries
Lithium batteries, typically found in portable consumer electronic devices, may be dangerous and can start fires when they are not carried properly. No
                               3:20-cv-03233-SEM-TSH # 148-2                                         Page 42 of 43

Lithium batteries, typically found in portable consumer electronic devices, may be dangerous and can start fires when they are not carried properly. No
spare lithium batteries are permitted in check-in baggage. For cabin baggage and more information about carriage of lithium batteries, please visit
http://www.cathaypacific.com/cx/en_HK/travel-information/baggage/controlled-and-banned-items/lithium-batteries.html
Valuables
Except for baggage carried in the course of international carriage as defined by the Warsaw or Montreal Conventions, we are not liable for any
damages to articles which you include in your baggage which Cathay Pacific’s General Conditions of Carriage prohibit. Articles including, but not
limited to, fragile, perishable, valuable or rare items, or commercial goods and samples, business and identification documents. You can declare
excess valuation on certain baggage at the airport, subject to additional fees.
Travel health information
For important health tips before your flight, please refer to our website
http://www.cathaypacific.com/cx/en_HK/travel-information/travel-preparation/travel-and-health/before-you-fly.html prior to travelling and our inflight
magazine and health videos while on board. If you have any concerns about your fitness to travel, you should consult your doctor or contact our local
Reservations office for advice before travelling.
Questions and further information
If you have any further questions about this document, or any other aspects of your forthcoming trip, please contact us
www.cathaypacific.com/cx/en_HK/about-us/contact-us/worldwide-offices.html
European community regulation (EC) No.889/2002 notice
Air carrier liability for passengers and their baggage
This information notice summarises the liability rules as required by European Community legislation and as applied by Cathay Pacific in respect of
international carriage.
Approximate conversions from Special Drawing Rights (SDRs) to Euros are provided as a guide only and will be subject to fluctuation in currency
conversion rates. Current exchange rates can be downloaded from www.imf.org/external/np/fin/data/rms_five.aspx
Compensation in the case of death or injury
There are no financial limits to the carrier’s liability for passenger death or bodily injury caused by an accident on board the aircraft or during embarking
or disembarking.
Where the Montreal Convention applies:
For proven damages up to 113,100 SDRs (approximately EUR 141,170) the carrier will not avail itself of any defence other than contributory
negligence and will not otherwise exclude or limit its liability. Above 113,100 SDRs the carrier may defend the claim if it can prove that it was not
negligent or otherwise at fault.
Where the Warsaw Convention and in all other instances:
For proven damages up to 100,000 SDRs (approximately EUR 124,820) the carrier will not avail itself of any defence other than contributory
negligence and will not otherwise exclude or limit its liability. Above 100,000 SDRs the carrier may defend the claim if it can prove that it took all
necessary measures to avoid the damage or that it was impossible for it to take such measures.
Where neither the Montreal nor the Warsaw Convention applies, different limits may be imposed by local law.
Passenger delays
In case of passenger delay, the carrier is liable for damage unless it took all reasonable measures to avoid the damage or it was impossible for it to
take such measures. The carrier may rely upon the defence of contributory negligence.
Where the Montreal Convention applies;
Liability is limited to 4,694 SDRs (approximately EUR 5,860)
Where the Warsaw Convention applies:
Liability is limited to 16,600 SDRs (approximately EUR 20,720)
Where neither the Montreal nor the Warsaw Convention applies, different limits may be imposed by local law.
Destruction, loss, damage or delay to baggage
In relation to all baggage claims the carrier may rely upon the defence of contributory negligence.
Where the Montreal Convention applies:
The carrier is liable for destruction, loss or damage to checked baggage subject to applicable defences of inherent defect, quality or vice.
The carrier is only liable for destruction, loss or damage to unchecked baggage if it is proven that it was at fault.
The carrier is liable for damage arising out of delay to baggage unless it can prove that it took all reasonable measures to avoid the damage or it was
impossible for it to take such measures.
Liability is limited to 1,131 SDRs (approximately EUR 1,410) per passenger for both checked and unchecked baggage.
Where the Warsaw Convention applies:
The carrier is liable for destruction, loss, damage or delay to baggage unless it can prove that it took all reasonable measures to avoid the damage or it
was impossible for it to take such measures.
Liability is limited to 17 SDRs (approximately EUR 21) per kilogram of checked baggage and a total of 332 SDRs (approximately EUR 414) in the case
of unchecked baggage. These limits do not apply if it is proven that the damage resulted from the carrier’s reckless act or omission done with
knowledge that damage would probably result.
Where neither the Montreal nor the Warsaw Convention applies, different limits may be applied by local law. If local law does not specify any limits, the
limits applicable are the same as those for the Warsaw Convention.
Higher limits for baggage
A passenger can benefit from a higher liability limit by making a special declaration of value at the latest at check-in and by paying a supplementary
fee. Alternatively, if the value of baggage exceeds the applicable limit of liability it should be fully insured by the passenger prior to travel.
Complaints on baggage
If the baggage is damaged, delayed, lost or destroyed, the passenger must write and complain to the air carrier as soon as possible. In the case of
damage to checked baggage, the passenger must write and complain within seven days and in the case of delay within twenty-one days, in both cases
from the date on which the baggage was placed at the passengers disposal.
Liability of contracting and actual carriers
If the carrier actually performing the flight is not the same as the contracting carrier, the passenger has the right to address a complaint or to make a
claim for damages against either. If the name or code of a carrier is indicated on the ticket, that carrier is the contracting carrier.
Time limit for action
Any action in court to claim damages must be brought within two years from the date of arrival of the aircraft, or from the date on which the aircraft
ought to have arrived.
This is a notice required by European Community Regulation (EC) No. 889/2002 amending Regulation No 2027/97. This notice cannot be used as a
basis for a claim for compensation, nor to interpret the provisions of the Regulation or the Montreal or Warsaw Convention and it does not form part of
the contract between the carrier and passenger.
Notice regarding the Air Passenger Protection Regulations (ARPR) by the Canada transportation Agency
Passenger rights and airline obligations for passengers travelling on flights to, from, and within Canada, including connecting flights, may be found on
our website.
                         3:20-cv-03233-SEM-TSH # 148-2   Page 43 of 43




WAN CHUNG     Calendar_6QKY
CHUI…RD.pdf       EJ.ics
